In a proceeding to review the determination of the New York State Liquor Authority which suspended the license and forfeited the bond of the petitioner, a wholesale liquor licensee, for selling whiskey to an unlicensed retailer, in violation of subdivision 2 of section 100 of the Alcoholic Beverage Control Law, the determination of the State Liquor Authority is unanimously confirmed, with $50 costs and disbursements. No opinion. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ. [See post, p. 941.]